     Case 2:18-cv-02422-WBS-KJN Document 75 Filed 12/07/20 Page 1 of 4


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Haile, Naidoo,
     Portugal, and Saukhla
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12

13
     FELICIA THOMPSON,                                        No. 2:18-cv-02422 WBS-KJN
14
                                                 Plaintiff, STIPULATED REQUEST TO MODIFY
15                                                          AMENDED SCHEDULING ORDER TO
                      v.                                    EXTEND DEADLINES FOR EXPERT
16                                                          AND REBUTTAL DISCLOSURES BY
                                                            SEVEN-DAYS
17   NARINDER SAUKHLA, et al.,
                                                         Trial Date:   July 27, 2021
18                                           Defendants. Action Filed: September 3, 2018

19

20         Under Federal Rules of Civil Procedure 16(b)(1)(A) and Local Rule 143, the parties,

21   through their respective counsel of record, stipulate to and request a modification of the July 21,

22   2020 Amended Scheduling Order (ECF No. 73) to extend the expert disclosure and rebuttal

23   expert disclosure dates by seven days. Good cause exists grant the stipulated request because the

24   parties require more time to disclose expert witnesses.

25         When an act must be done within a specified time, the court may, for good cause, extend

26   the time with or without motion or notice if the court acts, or if a request is made, before the

27   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon

28   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth
                                                    1
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Expert-Related Deadlines
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 75 Filed 12/07/20 Page 2 of 4


 1   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on

 2   such a motion). In considering whether a party moving for a schedule modification has good

 3   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 4   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 5   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

 6   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

 7   advisory committee notes of 1983 amendment).

 8         The current deadline to disclose expert witnesses is December 4, 2020, and the

 9   rebuttal/supplemental expert disclosure is January 8, 2021. (ECF No. 73.) Despite the diligent

10   efforts of counsel for Defendants Briggs, Cortez, Galvan, Hale, and Saukhla, the Defendants will

11   not be able to close experts by the current deadline. Defendants’ expert had been deployed to

12   Afghanistan for the past several months, and just recently returned to California. Due to the

13   expert being overseas and in a different time zone, communication between Defendants’ counsel

14   and their expert was difficult and time-consuming. Nevertheless, the expert was able to

15   substantially complete his Rule 26 report despite his location. On December 3, 2020,

16   Defendants’ counsel was eventually able to speak with the expert by telephone and learned that

17   he would require a short extension to complete his Rule 26 report. Without their expert’s report,

18   Defendants cannot disclose experts by December 4. For this reason, Defendants Briggs, Cortez,

19   Galvan, Hale, and Saukhla request, and Plaintiff has no objection to, a short seven-day extension

20   of the expert-disclosure deadline.
21         Plaintiff requests, and Defendants do not object, that the corresponding

22   rebuttal/supplemental disclosure deadline be extended by seven days as well. The extension is

23   needed to ensure that the parties have sufficient time to prepare any rebuttal or supplemental

24   report they deem necessary to address the initial disclosures. These requested extensions of the

25   expert and rebuttal disclosure deadlines will not affect any other deadline in the Amended

26   Scheduling Order.
27   ///

28   ///
                                                            2
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Expert-Related Deadlines
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 75 Filed 12/07/20 Page 3 of 4


 1         For these reasons, good cause exists to modify these expert-related scheduling deadlines.

 2   The parties therefore agree and request that the initial disclosures of expert witnesses be extended

 3   to December 11, 2020, and that rebuttal/supplemental reports be due on January 15, 2021.

 4         IT IS SO STIPULATED.

 5   Dated: December 3, 2020                                    Respectfully submitted,
 6                                                              XAVIER BECERRA
                                                                Attorney General of California
 7                                                              PETER A. MESHOT
                                                                Supervising Deputy Attorney General
 8

 9                                                              /s/ Diana Esquivel
                                                                DIANA ESQUIVEL
10                                                              Deputy Attorney General
                                                                Attorneys for Defendants Briggs, Cortez,
11                                                              Galvan, Haile, and Saukhla
12
     Dated: December 3, 2020                                    KING HALL CIVIL RIGHTS CLINIC
13

14                                                              /s/ Carter C. White (as authorized 12/3/20)
                                                                CARTER C. WHITE
15                                                              Attorneys for Plaintiff Felicia Thompson
16
     Dated: December 3, 2020                                    LONGYEAR, O’DEA & LAVRA, LLP
17

18                                                              /s/ Van Longyear (as authorized 12/3/20)
19                                                              VAN LONGYEAR
                                                                NICOLE M. CAHILL
20                                                              Attorneys for Defendants Naidoo and Portugal
21
     SA2018302831
22   34637682.docx

23

24

25

26
27

28
                                                            3
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Expert-Related Deadlines
     (2:18-cv-2422 WBS-KJN)
     Case 2:18-cv-02422-WBS-KJN Document 75 Filed 12/07/20 Page 4 of 4


 1                                                     ORDER

 2         Good cause appearing, the parties’ stipulated request to modify the July 21, 2020 Amended

 3   Scheduling Order (ECF No. 73) is GRANTED.

 4         The parties shall disclose expert witnesses on or before December 11, 2020.

 5   Rebuttal/supplemental expert disclosures are due no later than January 15, 2021. In all other

 6   respects, the July 21, 2020 Amended Scheduling Order remains in full force and effect.

 7         IT IS SO ORDERED.

 8   Dated: December 6, 2020

 9

10
     thom.2422
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            4
     Stipulated Request to Modify Scheduling Order re: 7-Day Extension of Expert-Related Deadlines
     (2:18-cv-2422 WBS-KJN)
